Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2015

                                    No. 04-14-00740-CV

                                        Art REYNA,
                                         Appellant

                                              v.

                             Irene BALDRIDGE and Kathy Hill,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-03985
                      Honorable Cathleen M. Stryker, Judge Presiding

                                       ORDER
       Appellee’s brief was originally due on February 2, 2015. On December 17, Appellant
received an extension until March 4, 2015 to file his brief. Appellant’s counsel has filed a
second unopposed motion for extension of time requesting an additional twenty-six days to file
his brief. The motion is GRANTED. Appellee’s brief is due March 30, 2015. Absent
extenuating circumstances, no further extensions will be granted.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court